 SANTEE RIVER WOOL COMBING CO.19Santee RiverWool Combing Company,Inc.andAmalgamated Clothing and Textile Workers Unionof America,AFL-CIO.' Cases 11-CA-6036 and11-RC-3575December 7, 1976SUPPLEMENTAL DECISION, ORDER,AND DIRECTION OF SECONDELECTIONBY MEMBERSFANNING, JENKINS, ANDWALTHEROn June 26, 1975, the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding2 in which it found that SanteeRiverWool Combing Company, Inc., herein calledthe Respondent, had engaged in and was engaging incertain unfair labor practices in violation of Section8(a)(1) and (5) of the National Labor Relations Act,as amended, and ordering the Respondent to ceaseand desist therefrom and to bargain with the TextileWorkers Union of America, AFL-CIO, herein calledUnion, as the exclusive bargaining representative ofcertain of the Respondent's employees in an appro-priate unit for which it was certified by the Board'sMay 10, 1974, Decision, Order, and Certification ofRepresentative in Case 11-RC-3575.3Thereafter, the Board filed an application forenforcement with the United States Court of Appealsfor the Fourth Circuit for the enforcement of itsOrder.On June 10, 1976, the court denied theapplication for enforcement,4 finding that the elec-tion in Case 11-RC-3575 must be set aside because ofthe Union's misconduct.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board, having duly considered the matter, hasdecided to accept the court's decision.ORDERIt is hereby ordered that the Decision and Orderherein issued on June 26, 1975, be, and it hereby is,vacated.IT IS FURTHER ORDERED that the General Counsel'sMotion for Summary Judgment be, and it hereby is,denied.IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed.IT IS FURTHER ORDERED that the Board's May 10,1974, Decision, Order and Certification of Represen-tative in Case I1-RC-3575 and the certificationissued to the Union therein be, and they hereby are,vacated and revoked.IT IS FURTHER ORDERED that the election conductedon October 12 and 13, 1972, in Case 11-RC-3575 be,and it hereby is, set aside and that Case I 1-RC-3575be,and it hereby is, remanded to the RegionalDirector for Region 11 to conduct a second electionas directed herein.[Direction of Election andExcelsiorfootnote omit-ted from publication.]IThe name of the Union is amended to reflect the new name resultingfrom the merger of Amalgamated Clothing Workers and Textile WorkersUnion of America,AFL-CIO,effective June 2, 19762218 NLRB 925.3 210 NLRB 530.4 537 F 2d 1208227 NLRB No. 4